MEMORANDUM *
As the parties are familiar with the facts and the procedural history of the case, we go at once to the dispositive issue. The Chengs acted as debtors when they filed the Lien Motion to protect their homestead exemption. The Chengs acted as debtors-in-possession when they filed an Objection to the K & S claim. As they acted in a different capacity they were not estopped by representations made as debtors. Moreover, it would be inequitable to allow K & S to assert its increased claim without the Chengs having opportunity to challenge it. Consequently, the judgment of the Bankruptcy Appellate Panel is AFFIRMED, and, in accordance with the judgment, the case is REMANDED to the Bankruptcy Court.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.